Citation Nr: 1411177	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  06-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1992 to March 1996 and from June 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned in October 2008.  A copy of that transcript is of record.  

The Board remanded this matter in December 2008, March 2010, and November 2010 for further development.  Most recently, in August 2012, the Board denied the claim and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered an Order in July 2013 vacating and remanding the matter to the Board for compliance with the JMR.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a February 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current right and left eye disabilities are related to his active military service.  The Board finds that further development is necessary, pursuant to the July 2013 Court Order, prior to adjudication of the claim.  

In the July 2013 Order, the Court vacated and remanded the Board's decision, finding none of the medical opinions of record, including the April 2012 addendum opinion, sufficiently discussed the relationship, if any, between the Veteran's in-service eye conditions with his currently diagnosed eye condition(s); rather the examiners focused on whether the Veteran experienced smoke in his eyes during service.  The Court noted that whether the Veteran's in-service eye conditions were caused by smoke is not relevant to the ultimate inquiry, which is whether the Veteran's variously diagnosed eye disorders during service are related to his current eye disabilities.  The Court also noted that the variously diagnosed eye disorders during service, standing alone, are sufficient to satisfy the requirement of an in-service injury or disease under Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As such, the Veteran should be afforded a new VA examination to determine whether his in-service eye diagnoses are related to his current right and left eye diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the nature and etiology of current right and left eye disabilities.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should specifically discuss the in-service diagnoses (to include, conjunctivitis, superficial punctuate keratitis of both eyes, corneal disruption of unknown etiology, keratoconjunctivitis, superficial keratitis of unknown etiology of the left eye with a history of recurrence, superficial keratitis of both eyes, refractory conjunctivitis of the left eye, chronic conjunctivitis of both eyes, and a history of keratitis) and determine how they may, or may not, relate to one another.  

The examiner should also identify all current right and left eye disorders (including but not limited to, decreased vision, constricted visual fields, lattice degeneration, symptomatic dry eye in both eyes, refractive error, presbyopia, keratitis secondary to dry eyes, photophobia, and dry eyes with secondary corneal superficial punctuate keratitis of both eyes and a refractive error). 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed disorders of the right and left eye are related to any of the Veteran's in-service right and left eye diagnoses.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


